Title: From Abigail Smith Adams to William Cranch, 17 October 1811
From: Adams, Abigail Smith
To: Cranch, William



My Dear Nephew,
Quincy,  17  October, 1811.

Your dear Father has joind the Spirits of the Blessed made perfect, on saturday last he was taken sick, appeared as he frequently has upon former days was wandering in his mind,—but a general prostration of strength took place. He was sensible only for a few moments at a time; exhausted Nature sunk to rest, without pain or struggle, and heaven has been pleased to save him the anguish of following your dear Mother to the Tomb. She supports herself with the Resignation of a true christian; saying the “Lord’s will be done, we are parted only for a few hours or days. I shall soon meet him in Realms of Bliss.”
She can have but a few days longer upon earth. Emaciation, so that her Bones are almost bare, together with swelling of her feet, hands and face, show us daily that her passage to the grave is speedily hastening; and, my dear Nephew, we have every reason to believe that your dear and blessed parents are gone and going to the God and our God, whom they have faithfully served upon Earth—and if we trust in him, as I hope we do, we shall be supported through life & through death. I am, my dear Nephew, /  your sympathizing / and afflicted Aunt,
Abigail Adams.


